Citation Nr: 0813288	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-10 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a higher initial evaluation for seborrhea 
dermatitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California in which service connection for seborrhea 
dermatitis was granted and evaluated as noncompensable, 
effective in July 2003.  A 30 percent evaluation was 
subsequently granted in a May 2006 supplemental statement of 
the case, effective in March 2006.


FINDING OF FACT

In February 2008, the veteran withdrew his appeal of the 
claim for an initial evaluation greater than 30 percent for 
seborrhea dermatitis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran concerning the claim for an initial evaluation 
greater than 30 percent for seborrhea dermatitis have been 
met. 38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2007); 38 
C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2005, the veteran submitted a substantive appeal 
indicating that he wished to appeal the evaluation initially 
assigned to his seborrhea dermatitis, listed in the November 
2004 statement of the case. This perfected his appeal as to 
his claim for a higher initial evaluation for the newly 
service-connected seborrhea dermatitis.  In February 2008, in 
a written statement proffered before the Board promulgated a 
decision on this issue, the veteran indicated that he wished 
to withdraw his appeal as to this issue.

A substantive appeal may be withdrawn on the record at a 
hearing by the veteran at any time before the Board 
promulgates a decision. 38 C.F.R. § 20.204(b).

As the veteran withdrew his appeal as to the issue of 
entitlement to a higher initial evaluation for seborrhea 
dermatitis, there remains no allegation of error of fact or 
law for appellate consideration. The Board therefore has no 
jurisdiction to review this issue.


ORDER

The appeal of the claim of entitlement to a higher initial 
evaluation for seborrhea dermatitis, currently evaluated as 
30 percent disabling, is dismissed.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


